IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID ROBERT ROTH : CIVIL ACTION
v. : NO. 18-5010
PRIMECARE, et al
ORDER

AND NOW, this 27" day of June 2019, upon considering the Motion to dismiss from
Defendants PrimeCare Medical, Inc., Maureen Sestito, D.O., Judy McIlhone, RN, Mitzi Montz,
RN, Jesse Kirsch, PA-C, and Samantha Kline, RN (ECF Doc. No. 23), absent a timely response,
and for reasons in the accompanying Memorandum, it is ORDERED Defendants’ Motion to
dismiss (ECF Doc. No. 23) is GRANTED without prejudice for the pro se Plaintiff to file an
amended Complaint no later than July 29, 2019 consistent with the accompanying Memorandum

and Fed. R. Civ. P. 11.

KEARNPY, J.
